EXHIBIT AMENDMENT No. 7 Dated as of May 1, 2008 to RECEIVABLES PURCHASE AGREEMENT Dated as of June 26, 1998 This AMENDMENT NO. 7 (this “Amendment”) dated as of May 1, 2008 is entered into among PILGRIM’S PRIDE FUNDING CORPORATION (“Seller”), PILGRIM’S PRIDE CORPORATION (“Pilgrim’s Pride”) as initial Servicer, FAIRWAY FINANCE COMPANY, LLC (f/k/a Fairway Finance Corporation) (“Purchaser”) and BMO CAPITAL MARKETS CORP. (f/k/a Harris Nesbitt Corp. (f/k/a BMO Nesbitt Burns Corp.)), as agent for the Purchaser (in such capacity, together with its successors and assigns, the “Agent”). RECITALS WHEREAS, the parties hereto have entered into a certain Receivables Purchase Agreement dated as of June 26, 1998 (as amended through the date hereof, the “Agreement”); WHEREAS, in order to make the most efficient use of the financing facility contemplated by the Agreement and the other Transaction Documents, the Seller has requested the Purchaser and the Agent to agree to certain amendments and/or modifications to such facility as described herein for various purposes; WHEREAS, the Purchaser and the Agent are willing to agree to such amendments solely on the terms and subject to the conditions set forth herein; NOW, THEREFORE, in consideration of the promises and the mutual agreements contained herein and in the Agreement, the parties hereto agree as follows: SECTION 1.Definitions.All capitalized terms used, but not otherwise defined, herein shall have the respective meanings for such terms set forth in Exhibit I to the Agreement. SECTION 2.Amendments to the Agreement.The Agreement is hereby amended as follows: 2.1.Exhibit I to the Agreement shall be amended by adding the following definition thereto in the appropriate alphabetical order: “Seventh Amendment Effective Date” means May 1, 2008. 2.2.Exhibit I to the
